Per Curiam.
The plaintiff brought a petition for a new trial, on the ground of newly discovered evidence, pursuant to General Statutes § 52-270. The defendant demurred, and the court sustained the demurrer. The plaintiff did not plead over but appealed from the ruling of the court.
In Costecski v. Skarulis, 103 Conn. 762, in an identical situation, the court said: “The appeal has no standing in this court. There was no judgment of the Superior Court, much less a final judgment. *532After the sustaining of the demurrer to the plea by the Superior Court, the action remained rightfully pending there and to be ‘thereafter heard upon its merits, upon the pleadings in the court below, or upon such amended pleadings as might legally be filed. Appeal to this court must be from a final judgment. The appeal should be dismissed and erased from the docket of this court.” See Varanelli v. Luddy, 132 Conn. 113, 117; Martin v. Sherwood, 74 Conn. 202, 203; 1 Stephenson, Conn. Civ. Proc. (2d Ed.) 119d.
The appeal is dismissed.
Dearington, Casare and DiCenzo, Js., participated in this decision.